Citation Nr: 1533425	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), due to military sexual trauma.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2015, the Veteran and her mother testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, PTSD has been shown to be causally related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric condition, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the full benefit sought by this appeal is herein granted, any defects with respect to the duties of notice or assistance are harmless and non-prejudicial.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

During the course of this appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (July 13, 2010).  These amendments, however, did not amend claims for PTSD based on in-service personal assault, other than redesignating 38 C.F.R. § 3.304 (f)(3) to its current codification at 38 C.F.R. § 3.304 (f)(5).  Id. 

Pursuant to 38 C.F.R. § 3.304 (f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Under the newly designated 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Cases involving allegations of a personal assault fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible supporting evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  Since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought. 

The Veteran contends that she has PTSD as a result of military sexual trauma.  She testified and provided written statements that she never reported her claimed military sexual trauma because she was afraid she would face retaliation from other service members for reporting the incident.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for PTSD.

In a January 2007 statement, the Veteran reported a number of stressors she maintains led to the development of PTSD.  She stated that on one occasion, her military recruiter had pinned her up against the wall, kissing her and touching her breast.  She reported that during boot camp, she was yelled at after walking in on her female drill instructor having an intimate encounter with another woman.  In an April 2007 statement, the Veteran also reported being attacked in her apartment by a sergeant. 

In July 2007, a clinical director of a county mental health center stated the Veteran had PTSD which was secondary to her active duty service.  The clinical director stated the Veteran experienced chronic and traumatic sexual harassment and abuse while in the military, and she continues to present with clinical symptoms of PTSD.  The clinical director stated that while in the military, the Veteran "was confronted with events that threatened serious injury and a threat to her physical integrity."

In February 2008, the Veteran was afforded a VA PTSD examination, where she reported being attacked by a sergeant after leaving a secure area while stationed at infantry school at Twenty-nine Palms, California.  She stated she struggled and fought back but was not sure how the incident ended.  She stated not knowing if she was raped or not.  The Veteran maintained that this incident and other traumatic experiences in the military caused her to develop PTSD.  The Veteran was diagnosed with marijuana dependence (as likely as not) and depression, not otherwise specified (as likely as not).  The VA examiner stated the Veteran appeared to have experienced numerous stressor events in her life which appear to have caused some anxiety and depression symptoms.  However, the VA examiner concluded it "appears less likely than not that the incident noted in her military medical records was sufficient to produce clinical depression and PTSD at this time in her life."

In August 2008, a private psychologist submitted a statement in support of the Veteran's claim.  The psychologist detailed an incident of sexual assault the Veteran stated occurred while she was stationed at Twenty-nine Palms.  The psychologist stated that recently the Veteran revealed aspects of the assault she had never previously acknowledged.  Specifically, the Veteran stated she was violently anally raped by a fellow service member in a car outside a club.  The psychologist stated the Veteran "found the experience to be so profoundly degrading and repugnant that she had never before discussed these details."  

In April 2014, the Veteran was afforded another VA PTSD examination which notes the Veteran had a current diagnosis of PTSD.  The VA examiner stated there was significant overlap between Veteran's PTSD, major depression, and
borderline personality disorder symptoms, and it was not possible to differentiate what symptoms are attributable to each diagnosis.  

The Veteran reports that early in 1977, shortly after she arrived at Twenty-nine Palms, she went to a club with friends where she met a fellow Marine.  The Veteran stated the Marine invited her outside to look at something, and when she got out to the parking lot, the man sexually assaulted her.  The Veteran states that the man attempted vaginal penetration, but was not successful, so he hit her, knocked her over and anally penetrated her.  She also reported being kicked in the face and pushed under a car before the Marine drove away.  The Veteran reported that she went back to her barracks but did not tell anyone about the assault because she was afraid she would be blamed or harassed.  

The VA examiner stated there was "clear evidence" in the claims file that Veteran
complained of and was treated for mental health problems in the military following the alleged military sexual trauma.  The VA examiner noted statements from the Veteran's mother, sister, and current husband all attesting to serious mental and behavioral changes in the Veteran after she was discharged from military service.  The Veteran's mental health providers have also provided letters attesting that her symptoms are consistent with her report of military sexual trauma.  The VA examiner also noted that the Veteran's reports of military sexual trauma have remained consistent from provider to provider over time.  The examiner stated the Veteran's reported symptoms are also consistent with military sexual trauma and have remained such over time.

The April 2014 VA examiner also noted details in the prior February 2008 VA examination report, and noted that the Veteran contested the previous examiner's report.  The Veteran stated that the February 2008 examiner's statement about what the Veteran allegedly said was not accurately represented.  The Veteran also acknowledged that she had extreme difficulty talking about the rape she experienced due to shame and embarrassment, and she was not as forthcoming in
her previous exam.  The VA examiner stated that the Veteran was noticeably anxious, upset, tremulous, and clearly still had difficulty talking about the details of her sexual assault.

The April 2014 VA examiner concluded the Veteran's PTSD was at least as likely as not incurred in or caused by her claimed military sexual trauma.  In support of this conclusion, the examiner noted the Veteran denied any history of mental illness or mental health treatment prior to military service.  

While there was no specific report of an alleged rape (i.e., military sexual
trauma) listed in the Veteran's military medical record, there was a clear
indication that she evidenced mental health problems and sought mental health
treatment during military service and in the time after her alleged military sexual trauma.  The VA examiner noted that the Veteran's January 2007 and April 2007 statements in support of her service connection claim did not detail the rape, but the Veteran explained she experienced extreme shame and discomfort in talking about being sodomized.  Despite many years of intensive trauma treatment, the Veteran still had difficulty discussing this incident.  Buddy Statements from the Veteran's mother and sister attest that the Veteran displayed no mental health or behavioral problems prior to military service, and that the Veteran has been seriously impaired since discharge.  The VA examiner noted the Veteran has a history of failed marriages (4 divorces) and trouble sustaining employment.  Her current marriage  has been the most stable, but it is also fraught with multiple problems (e.g., extreme difficulty with emotional and sexual intimacy, Veteran's rages and other mood lability, etc.).  

The VA examiner stated that while it was not possible to ascertain exactly what happened to the Veteran, her report to VA and non-VA providers of some sort of military sexual trauma has remained consistent over time.  The examiner stated the Veteran meets the full diagnostic criteria for PTSD and major depression. 

The Board finds that the April 2014 VA psychologist's opinion is sufficient upon which to base a grant of service connection for PTSD.  The Board finds the VA psychologist's opinion is entitled to great probative weight because the examiner addressed the Veteran's assertion as to the origin of her PTSD and provided a painstakingly detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's PTSD.

The April 2014 examiner found the Veteran's account of being raped in service as believable.  In addition, the Board notes that the Veteran has consistently described the details of her in-service assault on multiple occasions during the course of her appeal.   Veteran is competent to attest to factual matters of which she had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Further, the Veteran has submitted multiple statements from family members attesting to changes in the Veteran's personality following active duty service.  The Board finds the Veteran's statements of being raped in service to be credible in light of consistent statements she has provided during the course of the appeal.  Further, the April 2014 VA examiner has related the personal assault to a diagnosis of PTSD.  Therefore, entitlement to service connection for PTSD is granted.  38 C.F.R. §§ 3.303, 3.304(f).

Based on a review of the entire record, the Board finds the evidence to be relative equipoise in showing that the Veteran's diagnosed PTSD was due to a stressor manifested by an episode of sexual assault that as likely as not happened during the Veteran's period of active service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for an acquired psychiatric condition.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric condition is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


